Title: From George Washington to William Pearce, 26 October 1796
From: Washington, George
To: Pearce, William


                        
                            Mr Pearce, 
                            Federal City 26th Oct. 1796
                        
                        Cyrus was obliged to come on to this place, in order to take the horses back,
                            which Mr Frestal & Mr La Fayette rode, which is the cause of his delay.
                        Mrs Washington desires me to in form you that there was some Butter left in the
                            Cellar, and some Beef in a Tub which (after supplying James) may be applied to any uses you
                            think proper.
                        Let my Study be cleaned out, & the Room afterwards locked up. Do not
                            miss the opportunity of getting our Baggage, & James, round by the first Vessel to
                            Philada—taking a Bill of Lading for the several parcels, and sending it in a letter, that we
                            may know when we get them All.
                        When your family quit the house they are now in, and you remove to the Mansion,
                            let Sinah & the other girl join the Mansion house people & Mrs Washington
                            may, afterwards, chuse either for a Washer woman.
                        Have the Earth removed from the stone quarry where I shewed you—that Mr Blagden
                            may be able to examine it when he calls there.
                        Let all the Saddles and Bridles that I have left at home be cleaned &
                            locked up—or they will be hacked about, injured, & perhaps lost.
                        The Mules for my Carriage—the two Colts from the Chariot Mares—& the
                            one from the Augusta Mare must be well kept and attended to, till I come home. I shall write
                            you more fully as soon as I get to Philadelphia in the mean while I remain your friend
                            &ca
                        
                            Go: Washington
                            
                    